MEMORANDUM OF DECISION.
Richard Curtis appeals from the denial by the Superior Court (Somerset County) of his motion for a new trial based on newly discovered evidence. We conclude that the Superior Court was not clearly erroneous in finding that Curtis had failed to show the probability of a different result if on retrial the Court learned of the recantation. Accordingly, we affirm the judgment. See State v. Pierce, 438 A.2d 247, 253 (Me.1981).
The entry must be:
Judgment affirmed.
All concurring.